Russell, J.
Neither under the evidence for the State nor in the prisoner’s statement was there any theory upon which a verdict of voluntary manslaughter could be sustained. Judgment reversed.
The defendant’s statement to the jury was as follows: “I was lying down on the bed and my sister screamed for me, and I got up and ran in there to her. I got in there and she had him (the deceased) by the left arm. He was saying he was going to kill her. I ran in and stabbed him. He swore he was going tp kill her, and as I stabbed him she jerked loose. I went out at one'door, he went out at the other. He ran in the house and shot me.”
The court, in charging the jury, instructed them on the law relating to voluntary manslaughter; and in the motion for a new trial it is contended that this was error, because “if the evidence for the State be true, there could be no conviction except for murder; and if the statement of the defendant be true, the only possible verdict would be justifiable homicide.”
W. H. Hammond, Boscoe Luke, Louis Moore, for plaintiff in error, cited Owens v. State, 120 Ga. 205.
J. A. Wilkes, solicitor-general, contra, cited: Gann v. State, 30 Ga. 67; McDuffie v. State, 90 Ga. 787; Caruthes v. State, 95 Ga. 343.